DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/20/2021, 10/26/2021 and 02/17/2022 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 5,889,575 of record).
Regarding to claim 1, Wang discloses eyewear (abstract, figures 1-4), comprising:
a frame (2);
 an optical member supported by the frame (2) (implicit feature);
 a temple (3);
 a hinge (21, 112) coupled between the frame and the temple (3),
 the hinge configured to allow rotation of the temple (3) with respect to the
frame (2) (figure 4); and
 an extender (12, 13) configured to allow the temple to extend to a hyperextended position; and
a cam (31) configured to leverage the temple (3) away from the frame (2) in the hyperextended position (figure 4).
Regarding to claim 2, Wang discloses the eyewear of claim 1, Wang further discloses wherein the cam is configured to create a gap between the frame (2) and the temple (3) when the temple is hyperextended.
Regarding to claim 9, Wang discloses the eyewear of claim 1, Wang further discloses he eyewear of claim 1, wherein the extender (12) (is an elongated extension member) comprises an extension member coupled to the hinge (21, 112), wherein the temple (3) is configured to extend along the extension member when extended to the hyperextended position.
Regarding to claim 10, Wang discloses the eyewear of claim 9, Bauer further discloses a limit member configured to limit a travel distance of the temple along the extension member (element 114 has a limiting element 115).
Regarding to claim 11, Wang discloses the eyewear of claim 9, wherein the extender (12) comprises a bushing (114) coupled to the temple (3), the bushing (114) containing a spring configured to extend about the extension member (element (114) is a bushing (114) member and element (13) is a spring creating a bias force).
Regarding to claim 12, Wang discloses the eyewear of claim 11, wherein the spring is configured to enable the temple (3) to radially extend from the hinge (21), and also create a bias force to retract the temple (3) toward the hinge (21) (element (114) is a bushing (114) member and element (13) is a spring creating a bias force).
Regarding to claim 13, Wang discloses the eyewear of claim 11, wherein the spring is configured to compress against the bushing when the bushing is extended from the hinge, and create a bias force configured to retract the temple toward the hinge (element (114) is a bushing member and element (13) is a spring creating a bias force).

Regarding to claim 14,  Wang discloses eyewear (abstract, figures 1-4), comprising:
a frame (2);
an optical member supported by the frame(2);
a temple (3);
a hinge (21, 112) coupled between the frame and the temple (3), the hinge configured to allow rotation of the temple (3) with respect to the frame (2)(figure 4);
an extender (12, 13) coupled to the hinge and configured to allow the temple to radially extend away from the hinge; and
a cam (31) configured to leverage the temple (3) away from the frame (2) when the temple rotates (figure 4).

Regarding to claim 15, Wang discloses the eyewear of claim 14, Wang further discloses wherein the cam is configured to create a gap between the frame (2) and the temple (3) when the temple is hyperextended.
Claims 1, 3-6, 8, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (DE 2052269 A1 of record).
Regarding to claim 1, Bauer discloses an eyewear (figures), comprising a frame (1), an optical member supported by the frame, a temple (4), a hinge (6) coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame, and an extender (11, 14) configured to allow the temple to extend to a hyperextended position with respect to the frame and a cam (10, 12) configured to leverage the temple (4) away from the frame (1) in the hyperextended position (figure 2).
Regarding to claim 3, Bauer discloses the eyewear of claim 1, Bauer further discloses wherein the cam is formed by a protrusion (12) interposed between the temple (4) and the frame (1).
Regarding to claim 4, Bauer discloses the eyewear of claim 1, Bauer further discloses a recess (10), wherein the protrusion (12) is positioned in the recess (10) when the temple (4) is in an open position, and wherein the protrusion (12) is removed from the recess (10) in the hyperextended position.
Regarding to claim 5, Bauer discloses the eyewear of claim 1, Bauer further discloses wherein the protrusion (12) is configured to slide out of the recess (10) when the temple (4) rotates to the hyperextended position.
Regarding to claim 6, Bauer discloses the eyewear of claim 1, Bauer further discloses wherein the frame includes the protrusion.
Regarding to claim 8, Bauer discloses the eyewear of claim 3, wherein the protrusion (12) is elongated, and the recess (10) is elongated to guide the temple away from the frame in the hyperextended position to a predetermined angle.

Regarding to claim 14,  Bauer discloses eyewear (figures), comprising:
a frame (1);
an optical member supported by the frame;
a temple (4);
a hinge (6) coupled between the frame and the temple (3), the hinge configured to allow rotation of the temple (4) with respect to the frame (1);
an extender (11, 14) coupled to the hinge and configured to allow the temple to radially extend away from the hinge; and
a cam (10, 12) configured to leverage the temple (4) away from the frame (1) when the temple rotates (figure 2).

Regarding to claim 16, Bauer discloses the eyewear of claim 14, Bauer further discloses wherein the cam is formed by a protrusion (12) interposed between the temple (4) and the frame (1).
Regarding to claim 17, Bauer discloses the eyewear of claim 16, Bauer further discloses a recess (10), wherein the protrusion (12) is positioned in the recess (10) when the temple (4) is in an open position, and wherein the protrusion (12) is removed from the recess (10) in the hyperextended position.
Regarding to claim 18, Bauer discloses the eyewear of claim 17, Bauer further discloses wherein the protrusion (12) is configured to slide out of the recess (10) when the temple (4) rotates to the hyperextended position.
Regarding to claim 19, Bauer discloses the eyewear of claim 16, Bauer further discloses wherein the frame includes the protrusion.

Allowable Subject Matter
1.	Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 7, 20) a cosmetic trim cap coupled to the temple and including the recess.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872